 



EMPLOYEE MATTERS AGREEMENT
by and between
BELO CORP.
and
A. H. BELO CORPORATION
Dated as of February 8, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE 1 Definitions and Interpretation
    1  
 
       
1.1 Definitions
    1  
1.2 General Interpretive Principles
    4  
 
       
ARTICLE 2 General Principles
    4  
 
       
2.1 Employment After the Distribution
    4  
2.2 Compliance with Employment Laws
    5  
2.3 Employee Records
    6  
2.4 Assumption and Retention of Liabilities
    6  
2.5 Newspaper Holdco Participation in Belo Benefit Plans
    7  
2.6 Service Credit
    8  
2.7 Participant Elections and Beneficiary Designations
    8  
2.8 Cooperation
    9  
 
       
ARTICLE 3 Retirement Plans
    9  
 
       
3.1 The G. B. Dealey Retirement Pension Plan
    9  
3.2 Savings Plans
    9  
3.3 Pension Transition Supplement Plan
    10  
3.4 Nonqualified Deferred Compensation Plans
    10  
 
       
ARTICLE 4 Welfare Benefit Plans
    11  
 
       
4.1 Establishment of Newspaper Holdco Welfare Benefit Plans
    11  
4.2 Treatment of Claims Incurred
    11  
4.3 Credit for Co-Pays and Deductibles
    11  
4.4 COBRA
    12  
4.5 Third Party Contracts
    12  
4.6 Flexible Spending Account Benefit Plan
    12  
 
       
ARTICLE 5 Incentive Awards
    13  
 
       
5.1 Stock Options
    13  
5.2 Restricted Stock Units
    13  
5.3 Responsibility for Tax Withholding and Reporting
    14  
5.4 Approval and Terms of New Newspaper Holdco Awards
    14  
 
       
ARTICLE 6 Miscellaneous
    14  
 
       
6.1 Amendment and Termination of Benefit Plans
    14  
6.2 Complete Agreement; Representations
    15  
6.3 Costs and Expenses
    15  
6.4 Governing Law
    15  
6.5 Notices
    15  
6.6 Amendment, Modification or Waiver
    16  
6.7 No Assignment; Binding Effect; No Third-Party Beneficiaries
    16  
6.8 Counterparts
    17  
6.9 Negotiation
    17  
6.10 Specific Performance
    17  

 



--------------------------------------------------------------------------------



 



              Page
6.11 Texas Forum
    17  
6.12 Interpretation; Conflict With Distribution Agreement
    18  
6.13 Severability
    18  
6.14 Effectiveness of the Agreement
    18  

ii



--------------------------------------------------------------------------------



 



EMPLOYEE MATTERS AGREEMENT
     This Employee Matters Agreement (this “Agreement”), dated as of February 8,
2008, is entered into by and between Belo Corp., a Delaware corporation
(“Belo”), and A. H. Belo Corporation, a Delaware corporation (“Newspaper
Holdco”).
RECITALS
     WHEREAS, Belo and Newspaper Holdco have entered into a Separation and
Distribution Agreement dated as of the date hereof (the “Distribution
Agreement”) providing for, among other things, the distribution by Belo to its
shareholders of all of the outstanding shares of Series A common stock and
Series B common stock of Newspaper Holdco; and
     WHEREAS, Belo and Newspaper Holdco wish to set forth their agreement as to
certain employee, benefit and compensation matters in connection with the
transactions contemplated by the Distribution Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Agreement and the Distribution Agreement, Belo and Newspaper Holdco agree as
follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATION
     1.1 Definitions. Unless otherwise defined in this Agreement, capitalized
words and phrases used in this Agreement have the meanings set forth below.
Capitalized terms used in this Agreement and not otherwise defined will have the
meanings set forth in the Distribution Agreement.
     Action has the meaning given that term in the Distribution Agreement.
     Affiliate has the meaning given that term in the Distribution Agreement.
     Agreement means this Employee Matters Agreement.
     Ancillary Agreement has the meaning given that term in the Distribution
Agreement.
     Belo has the meaning set forth in the preamble to this Agreement.
     Belo Employee has the meaning set forth in Section 2.1(a).
     Belo Group has the meaning given that term in the Distribution Agreement.
     Belo Post-Distribution Stock Value means (i) if the Series A Belo Common
Stock is trading in the “ex-distribution” market on the NYSE on the Distribution
Date, the per share closing price of the Series A Belo Common Stock in such
market on the Distribution Date; and (ii) if the Series A Belo Common Stock is
not trading in the “ex-distribution” market on the NYSE on the Distribution
Date, the per share opening price of the Series A Belo Common Stock on the NYSE
on the first trading day following the Distribution Date.

 



--------------------------------------------------------------------------------



 



     Belo Pre-Distribution Stock Value means the per share closing price of
Series A Belo Common Stock in the “regular way” market on the NYSE on the
Distribution Date.
     Belo Stock Option means an option issued by Belo to purchase shares of
Series B Belo Common Stock.
     Benefit Plan means (i) each “employee welfare benefit plan” as defined in
Section 3(1) of ERISA, (ii) each “employee pension benefit plan” as defined in
Section 3(2) of ERISA and (iii) each other employee benefit plan, arrangement,
policy or payroll practice (including sick leave, vacation pay, salary
continuation, disability, retirement, deferred compensation, bonus, stock option
or other equity-based compensation, hospitalization, medical insurance or life
insurance). The term Belo Benefit Plan means a Benefit Plan sponsored,
maintained, contributed to or required to be contributed to by Belo or a member
of the Belo Group, and the term Newspaper Holdco Benefit Plan means a Benefit
Plan (other than a Belo Benefit Plan) sponsored, maintained, contributed to or
required to be contributed to by Newspaper Holdco or a member of the Newspaper
Holdco Group.
     COBRA means the continuation coverage requirements for “group health plans”
as set forth in Section 4980B of the Code and Sections 601 through 608 of ERISA.
     Code means the Internal Revenue Code of 1986, as amended, or any successor
federal tax law. Reference to a specific Code provision also includes any
proposed, temporary or final regulation in force under that provision.
     Distribution Agreement has the meaning set forth in the recitals to this
Agreement.
     Distribution Date has the meaning given that term in the Distribution
Agreement.
     Effective Time has the meaning given that term in the Distribution
Agreement.
     Equity Adjustment Ratio means 0.20.
     ERISA means the Employee Retirement Income Security Act of 1974, as
amended. Reference to a specific provision of ERISA also includes any proposed,
temporary or final regulation in force under that provision.
     Former Belo Employee means any individual who as of the Effective Time is a
former employee of a member of the Belo Group or a member of the Newspaper
Holdco Group and whose last employment with the Belo Group or the Newspaper
Holdco Group was with a member of the Belo Group. For the avoidance of doubt,
the corporate employees of Belo prior to the Effective Time who are named or
described in Section 2.1(b) are, for purposes of this Agreement, Newspaper
Holdco Employees and not Former Belo Employees.
     Former Newspaper Holdco Employee means any individual who as of the
Effective Time is a former employee of a member of the Belo Group or a member of
the Newspaper Holdco Group and whose last employment with the Belo Group or the
Newspaper Holdco Group was with a member of the Newspaper Holdco Group.

2



--------------------------------------------------------------------------------



 



     Law has the meaning given that term in the Distribution Agreement.
     Liabilities has the meaning given that term in the Distribution Agreement.
     Loss has the meaning given that term in the Distribution Agreement.
     Newspaper Holdco has the meaning set forth in the preamble to this
Agreement.
     Newspaper Holdco Employee has the meaning set forth in Section 2.1(b).
     Newspaper Holdco Group has the meaning given that term in the Distribution
Agreement.
     Newspaper Holdco Stock Option means an option issued by Newspaper Holdco
pursuant to Section 5.1(b).
     Newspaper Holdco Stock Value means (i) if the Series A Newspaper Holdco
Common Stock is trading in the “when-issued” market on the NYSE on the
Distribution Date, the per share closing price of the Series A Newspaper Holdco
Common Stock in such market on the Distribution Date; and (ii) if the Series A
Newspaper Holdco Common Stock is not trading in the “when-issued” market on the
NYSE on the Distribution Date, the per share opening price of the Series A
Newspaper Holdco Common Stock on the NYSE on the first trading day following the
Distribution Date.
     NYSE has the meaning given that term in the Distribution Agreement.
     Option Conversion Ratio means with respect to each Belo Stock Option
outstanding on the Distribution Date the quotient determined by dividing (i) the
exercise price of such Belo Stock Option by (ii) the Belo Pre-Distribution Stock
Value.
     Parties has the meaning given that term in the Distribution Agreement.
     Person has the meaning given that term in the Distribution Agreement.
     Restricted Stock Unit means a right issued by Belo or Newspaper Holdco
representing a contractual entitlement to one share of Series A common stock of
the issuer.
     Series A Belo Common Stock has the meaning given that term in the
Distribution Agreement.
     Series A Newspaper Holdco Common Stock has the meaning given that term in
the Distribution Agreement.
     Series B Belo Common Stock has the meaning given that term in the
Distribution Agreement.
     Series B Newspaper Holdco Common Stock has the meaning given that term in
the Distribution Agreement.

3



--------------------------------------------------------------------------------



 



     Subsidiary has the meaning given that term in the Distribution Agreement.
     Transferred Belo Employee has the meaning set forth in Section 2.6(b)(i).
     Transferred Newspaper Holdco Employee has the meaning set forth in
Section 2.6(b)(ii).
     1.2 General Interpretive Principles. In this Agreement, unless the context
clearly indicates otherwise:
          (i) words used in the singular include the plural and words used in
the plural include the singular;
          (ii) references to any Person include such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement, and a reference to such Person’s Affiliates or Subsidiaries will
be deemed to mean such Person’s Affiliates or Subsidiaries following the
Distribution;
          (iii) references to any gender include the other gender;
          (iv) the words “include,” “includes” and “including” will be deemed to
be followed by the words “without limitation”;
          (v) the words “herein,” “hereunder,” “hereof,” “hereto” and words of
similar import will be deemed references to this Agreement as a whole and not to
any particular Section or other provision of this Agreement;
          (vi) references to any Law mean such Law (including all rules and
regulations promulgated thereunder) as amended, modified, codified or reenacted,
in whole or in part, and in effect at the time of determining compliance or
applicability;
          (vii) any portion of this Agreement obligating a Party to take any
action or refrain from taking any action, as the case may be, will mean that
such Party will also be obligated to cause its relevant Affiliates to take such
action or refrain from taking such action, as the case may be; and
          (viii) unless the context requires otherwise, references in this
Agreement to “Belo” will be deemed to refer to the applicable member of the Belo
Group and to “Newspaper Holdco” will be deemed to refer to the applicable member
of the Newspaper Holdco Group.
ARTICLE 2
GENERAL PRINCIPLES
     2.1 Employment After the Distribution.
          (a) Belo Employees. Each individual who, immediately prior to the
Effective Time, is actively employed by a member of the Belo Group (a “Belo
Employee”) will

4



--------------------------------------------------------------------------------



 



continue to be an employee of such Belo Group member immediately after the
Effective Time. Belo will honor any legal right of any Belo Employee or Former
Belo Employee in a leave or other non-working status to return to work by
providing such employee or former employee employment on terms that comply with
such right.
          (b) Newspaper Holdco Employees. Each individual who, immediately prior
to the Effective Time, is actively employed by a member of the Newspaper Holdco
Group (a “Newspaper Holdco Employee”) will continue to be an employee of such
Newspaper Holdco Group member immediately after the Effective Time. For the
avoidance of doubt, the term “Newspaper Holdco Employee” includes the following
corporate employees of Belo and any other corporate employee of Belo who
transfers employment to Newspaper Holdco or another member of the Newspaper
Holdco Group at or prior to the Effective Time in connection with the
Distribution: Robert W. Decherd, Donald F. Cass, Jr., Alison K. Engel and Daniel
J. Blizzard. Newspaper Holdco will honor any legal right of any Newspaper Holdco
Employee or Former Newspaper Holdco Employee in a leave or other non-working
status to return to work by providing such employee or former employee
employment on terms that comply with such right.
          (c) Paid Time Off; Leave of Absence Policies. Newspaper Holdco will
recognize and assume all Liability for all vacation, holiday, sick leave, flex
days, personal days and other paid time off accrued by Newspaper Holdco
Employees as of the Distribution Date, and Newspaper Holdco will credit each
Newspaper Holdco Employee with such accruals. In addition, Newspaper Holdco will
continue to apply the leave of absence policies maintained by Belo to inactive
Newspaper Holdco Employees who are on an approved leave of absence as of the
Distribution Date.
          (d) At Will Status. Notwithstanding the provisions of Section 2.1(a)
or Section 2.1(b) or any other provision of this Agreement, nothing in this
Agreement will create any obligation on the part of any member of the Belo Group
or any member of the Newspaper Holdco Group to continue the employment of any
employee for any definite period following the Distribution Date or will change
the employment status of any employee from “at will.”
          (e) Separation from Service; Change in Control. Neither the
Distribution nor any of the transactions contemplated by the Distribution
Agreement and the Ancillary Agreements will be deemed to be a separation from
service or other termination or severance of employment of any Belo Employee or
Newspaper Holdco Employee, or a change in control of Belo or any of its
Subsidiaries for purposes of any Belo Benefit Plan or of any Newspaper Holdco
Benefit Plan, except as otherwise expressly provided in this Agreement.
     2.2 Compliance with Employment Laws. As of the Effective Time (i) Belo will
be responsible for adopting and maintaining any policies or practices and for
all other actions necessary to comply with employment-related Laws and
requirements relating to the employment of Belo Employees and the treatment of
Former Belo Employees with respect to their former employment with a member of
the Belo Group and (ii) Newspaper Holdco will be responsible for adopting and
maintaining any policies or practices and for all other actions necessary to
comply with employment-related Laws and requirements relating to the employment
of Newspaper Holdco Employees and the treatment of Former Newspaper Holdco

5



--------------------------------------------------------------------------------



 



Employees with respect to their former employment with a member of the Newspaper
Holdco Group.
     2.3 Employee Records.
          (a) Records Relating to Belo Employees and Former Belo Employees. All
records and data in any form relating to Belo Employees and Former Belo
Employees will be the property of Belo, except that data pertaining to such
employees and relating to any period that such employees were employed by a
member of the Newspaper Holdco Group will be jointly owned by Belo and Newspaper
Holdco.
          (b) Records Relating to Newspaper Holdco Employees and Former
Newspaper Holdco Employees. All records and data in any form relating to
Newspaper Holdco Employees and Former Newspaper Holdco Employees will be the
property of Newspaper Holdco, except that data pertaining to such employees and
relating to any period that such employees were employed by a member of the Belo
Group will be jointly owned by Newspaper Holdco and Belo.
          (c) Sharing of Records. The Parties will provide each other such
records and information only as necessary or appropriate to carry out their
obligations under Law, this Agreement, the Distribution Agreement or any
Ancillary Agreement or for the purposes of administering their respective
employee benefit plans and policies. Records and data described in this
Section 2.3 which are reasonably requested by a Party will be provided to the
other Party as soon as reasonably practicable upon such request, provided that
the Party requesting records and data will reimburse the Party providing the
records and data for the reasonable costs and expenses associated with the
provision of such records and data (including a reasonable allocable share of
any compensation and overhead expense of personnel assigned to assist in the
provision of such records and data, except to the extent that such cost is
insignificant). All information and records regarding employment and personnel
matters of employees and former employees of the Parties will be accessed,
retained, held, used, copied and transmitted in accordance with all Laws and
policies relating to the collection, storage, retention, use, transmittal,
disclosure and destruction of such records.
          (d) Maintenance of Records. Belo and Newspaper Holdco each will comply
with all applicable Laws and their respective internal policies in effect from
time to time with respect to retaining, destroying, transferring, sharing,
copying and permitting access to all records and data described in this
Section 2.3.
     2.4 Assumption and Retention of Liabilities.
          (a) Belo Liabilities. As of the Effective Time, except as expressly
provided in this Agreement, Belo will assume or retain (i) all Liabilities under
all Belo Benefit Plans (other than funded benefit Liabilities), (ii) all
Liabilities with respect to the employment or termination of employment of all
Belo Employees and Former Belo Employees, in each case to the extent arising in
connection with or as a result of employment with or the performance of services
to (A) any member of the Belo Group before, on or after the Distribution Date or
(B) any member of the Newspaper Holdco Group before the Distribution Date,
(iii) all

6



--------------------------------------------------------------------------------



 



Liabilities with respect to any other service provider (including any individual
who is, or was, an independent contractor, temporary employee, agency employee
or leased employee) to the extent such Liabilities relate to, arise out of or
result from the Belo Business (as such term is defined in the Distribution
Agreement), and (iv) any other Liabilities expressly assigned to Belo under this
Agreement.
          (b) Newspaper Holdco Liabilities. As of the Effective Time, except as
expressly provided in this Agreement or in the Distribution Agreement, Newspaper
Holdco will assume or retain (i) all Liabilities under all Newspaper Holdco
Benefit Plans (other than funded benefit Liabilities), (ii) all Liabilities with
respect to the employment or termination of employment of all Newspaper Holdco
Employees and Former Newspaper Holdco Employees, in each case to the extent
arising in connection with or as a result of employment with or the performance
of services to (A) any member of the Newspaper Holdco Group before, on or after
the Distribution Date or (B) any member of the Belo Group before the
Distribution Date, (iii) all Liabilities with respect to any other service
provider (including any individual who is, or was, an independent contractor,
temporary employee, agency employee or leased employee) to the extent such
Liabilities relate to, arise out of or result from the Newspaper Holdco Business
(as such term is defined in the Distribution Agreement), and (iv) any other
Liabilities expressly assigned to Newspaper Holdco under this Agreement.
          (c) Employee Claims. As of the Effective Time, except as expressly
provided in this Agreement or the Distribution Agreement, Newspaper Holdco will
assume, and be solely responsible for, the administration, investigation and
defense of claims, including ERISA, occupational safety and health, employment
standards, union grievances, wrongful dismissal, discrimination or human rights
and unemployment compensation claims, asserted at any time against Belo or
Newspaper Holdco or their respective Affiliates by any Newspaper Holdco Employee
or Former Newspaper Holdco Employee to the extent such claims arise out of or
relate to employment to a member of the Newspaper Holdco Group or to a member of
the Belo Group prior to the Distribution Date. To the extent that any Action
relates to a putative or certified class of plaintiffs, which includes both Belo
Employees (or Former Belo Employees) and Newspaper Holdco Employees (or Former
Newspaper Holdco Employees) and such Action involves employment or benefit plan
claims, the reasonable costs and expenses incurred by the Parties in responding
to such Action will be allocated among the Parties equitably in proportion to a
reasonable assessment of the relative proportion of Belo Employees (or Former
Belo Employees) and Newspaper Holdco Employees (or Former Newspaper Holdco
Employees) included in or represented by the putative or certified plaintiff
class. Any procedures contained in the indemnification and dispute resolution
provisions of the Distribution Agreement will apply with respect to each Party’s
obligations under this Section 2.4(c), to the extent such procedures are not
inconsistent with the provisions of Section 6.9.
     2.5 Newspaper Holdco Participation in Belo Benefit Plans. As of the
Effective Time or such earlier time as provided in Section 3.2, Newspaper Holdco
and each other member of the Newspaper Holdco Group will cease to participate as
an employer in all Belo Benefit Plans, and Belo and Newspaper Holdco each will
take all necessary action before the Distribution Date to cause Newspaper Holdco
and each other member of the Newspaper Holdco Group to cease such participation.

7



--------------------------------------------------------------------------------



 



     2.6 Service Credit.
          (a) Newspaper Holdco Employees. Except as otherwise provided in this
Agreement, for purposes of eligibility, vesting and level of benefits under the
Newspaper Holdco Benefit Plans (other than a defined benefit pension plan),
Newspaper Holdco will give to each Newspaper Holdco Employee and, if applicable,
each Former Newspaper Holdco Employee service credit for any employment with a
member of the Belo Group prior to the Distribution Date to the extent that such
employment is taken into account under the comparable Belo Benefit Plan.
          (b) Transferred Employees.
          (i) With respect to a Belo Employee who transfers employment directly
to a member of the Newspaper Holdco Group after the Distribution Date and
without any intervening employment by an employer unrelated to the Belo Group or
the Newspaper Holdco Group (a “Transferred Belo Employee”), Newspaper Holdco
will grant to the Transferred Belo Employee service credit for employment with
the Belo Group after the Distribution Date for purposes of eligibility, vesting
and, except with respect to a defined benefit pension plan, level of benefits
under the Newspaper Holdco Benefit Plans to the extent that such employment was
taken into account under the comparable Belo Benefit Plan. In addition, a
Transferred Belo Employee will retain all equity awards issued pursuant to a
Belo equity plan, and (A) all performance-based equity awards will continue to
be earned on the basis of Belo performance as contemplated by such equity award
and (B) to the extent the provisions of such equity award relate to the
continued employment of the Transferred Employee, employment with the Newspaper
Holdco Group will be treated as employment with the Belo Group for purposes of
satisfying such provisions.
          (ii) With respect to a Newspaper Holdco Employee who transfers
employment directly to a member of the Belo Group after the Distribution Date
and without any intervening employment by an employer unrelated to the Newspaper
Holdco Group or the Belo Group (a “Transferred Newspaper Holdco Employee”), Belo
will grant to the Transferred Newspaper Holdco Employee service credit for
employment with the Newspaper Holdco Group after the Distribution Date for
purposes of eligibility, vesting and, except with respect to a defined benefit
pension plan, level of benefits under the Belo Benefit Plans to the extent that
such employment was taken into account under the comparable Newspaper Holdco
Benefit Plan. In addition, a Transferred Newspaper Holdco Employee will retain
all equity awards issued pursuant to a Newspaper Holdco equity plan, and (A) all
performance-based equity awards will continue to be earned on the basis of
Newspaper Holdco performance as contemplated by such equity award and (B) to the
extent the provisions of such equity award relate to the continued employment of
the Transferred Employee, employment with the Belo Group will be treated as
employment with the Newspaper Holdco Group for purposes of satisfying such
provisions.
     2.7 Participant Elections and Beneficiary Designations. All participant
elections and beneficiary designations made under any Belo Benefit Plan will
continue in effect under the

8



--------------------------------------------------------------------------------



 



comparable Newspaper Holdco Benefit Plan until such time as the participant
changes his or her elections or beneficiary designations in accordance with the
procedures of the relevant plan.
     2.8 Cooperation. Each of the Parties will cooperate with the other Party
and will use its commercially reasonable efforts to promptly take, or cause to
be taken, all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement.
ARTICLE 3
RETIREMENT PLANS
     3.1 The G. B. Dealey Retirement Pension Plan. Belo will retain sponsorship
of The G. B. Dealey Retirement Pension Plan (the “Pension Plan”), a frozen
defined benefit plan, and will administer benefits for Newspaper Holdco
Employees and Former Newspaper Holdco Employees who participate in the Pension
Plan in accordance with the terms of the Pension Plan. The Distribution will
cause each Newspaper Holdco Employee to have a separation from service for
purposes of commencing benefits under the Pension Plan at or after age 55.
Newspaper Holdco will have the right to appoint one or more members of the
committees established by Belo from time to time to manage the assets of the
Pension Plan. As sponsor of the Pension Plan, Belo will be solely responsible
for satisfying the funding obligations with respect to the Pension Plan in
accordance with applicable provisions of ERISA and the Code and retains the sole
discretion to determine the amount and timing of any contributions required to
satisfy such funding obligations. Belo also retains the right, in its sole
discretion, to terminate the Pension Plan and to provide for the payment of
accrued Pension Plan benefits through insurance contracts or otherwise.
Newspaper Holdco will reimburse Belo in advance for 60 percent of each
contribution Belo makes to the Pension Plan in accordance with the provisions of
this Section 3.1, including without limitation any contribution made to fully
fund and terminate the Pension Plan. Belo will notify Newspaper Holdco at least
30 days in advance of the amount of any contribution it will make to the Pension
Plan and the date on which such contribution will be made. Newspaper Holdco will
remit its share of the contribution by wire transfer to an account designated by
Belo no later than one business day prior to the date of the contribution as
indicated in such notice. Notwithstanding the foregoing provisions of this
Section 3.1, without the prior written consent of Newspaper Holdco, Belo will
not adopt any amendment to the Pension Plan that could reasonably be anticipated
to increase the funding cost of the Pension Plan except for any amendment
required to comply with applicable Law and except for any amendment adopted in
connection with Belo’s decision to terminate the Pension Plan.
     3.2 Savings Plans. Prior to the Distribution Date, Newspaper Holdco will
establish the Newspaper Holdco Savings Plan, a defined contribution plan
intended to qualify under Section 401(a) and Section 401(k) of the Code, with
provisions that are substantially identical to the provisions of the Belo
Savings Plan then in effect. Prior to the Distribution Date, Belo will cause the
vested and nonvested account balances of Newspaper Holdco Employees and Former
Newspaper Holdco Employees to be transferred in kind (including participant loan
balances and loan documentation) from the Belo Savings Plan to the Newspaper
Holdco Savings Plan, and Newspaper Holdco will cause the Newspaper Holdco
Savings Plan to assume and be solely responsible for all Liabilities of the Belo
Savings Plan with respect to Newspaper Holdco Employees and Former Newspaper
Holdco Employees. Upon the transfer of such account

9



--------------------------------------------------------------------------------



 



balances, Newspaper Holdco and each member of the Newspaper Holdco Group will
cease to be a participating employer in the Belo Savings Plan.
     3.3 Pension Transition Supplement Plan.
          (a) Establishment of the Newspaper Holdco Group Pension Transition
Supplement Plan. Prior to the Distribution Date, Newspaper Holdco will establish
the Newspaper Holdco Pension Transition Supplement Plan, a defined contribution
plan intended to qualify under Section 401(a) of the Code, with provisions that
are substantially identical to the provisions of the Belo Pension Transition
Supplement Plan then in effect. As soon as practicable after the later of the
Distribution Date or the date on which Belo makes its contribution to the Belo
Pension Transition Supplement Plan for the 2007 plan year, Belo will cause the
vested and nonvested account balances of Newspaper Holdco Employees and Former
Newspaper Holdco Employees to be transferred in kind from the Belo Pension
Transition Supplement Plan to the Newspaper Holdco Pension Transition Supplement
Plan, and Newspaper Holdco will cause the Newspaper Holdco Pension Transition
Supplement Plan to assume and be solely responsible for all Liabilities for plan
benefits of the Belo Pension Transition Supplement Plan with respect to
Newspaper Holdco Employees and Former Newspaper Holdco Employees. Promptly after
the transfer of assets to the Newspaper Holdco Pension Transition Supplement
Plan, Newspaper Holdco will reimburse Belo for the aggregate contribution made
by Belo to its Pension Transition Supplement Plan for the 2007 plan year for the
account of Newspaper Holdco Employees and Former Newspaper Holdco Employees.
          (b) Transferred Employees. A Transferred Belo Employee who,
immediately prior to transferring employment, was eligible to participate in the
Belo Transition Supplement Plan and who is an employee of the Newspaper Holdco
Group on December 31 of the plan year in which the transfer of employment
occurred will be a participant in the Newspaper Holdco Pension Transition
Supplement Plan for the entire plan year, and Newspaper Holdco will be
responsible for making the pension transition supplement contribution to its
plan for the benefit of such employee for such plan year. Conversely, a
Transferred Newspaper Holdco Employee who, immediately prior to transferring
employment, was eligible to participate in the Newspaper Holdco Transition
Supplement Plan and who is an employee of the Belo Group on December 31 of the
plan year in which the transfer of employment occurred will be a participant in
the Belo Pension Transition Supplement Plan for the entire plan year, and Belo
will be responsible for making the pension transition supplement contribution to
its plan for the benefit of such employee for such plan year.
     3.4 Nonqualified Deferred Compensation Plans.
          (a) Pension Transition Supplement Restoration Plan. Prior to the
Distribution Date, Newspaper Holdco will also establish the Newspaper Holdco
Pension Transition Supplement Restoration Plan, a nonqualified deferred
compensation plan, with provisions that are substantially identical to the
provisions of the Belo Pension Transition Supplement Restoration Plan then in
effect. Newspaper Holdco will assume and discharge all Liabilities of Belo under
the Belo Pension Transition Supplement Restoration Plan with respect to
Newspaper Holdco Employees and Former Newspaper Holdco Employees for the 2007
plan year. No assets will be transferred to Newspaper Holdco in connection with
such assumption of

10



--------------------------------------------------------------------------------



 



Liabilities. A transferred employee described in Section 3.3(b) who is eligible
to participate in the Pension Transition Supplement Plan of Belo or Newspaper
Holdco for the plan year in which the transfer of employment occurred will also
be eligible to participate in the Pension Transition Supplement Restoration Plan
of Belo or Newspaper Holdco, as applicable, for such plan year.
          (b) Other Nonqualified Plans. Except as provided in Section 3.4(a),
(i) Belo will retain all nonqualified deferred compensation Liabilities with
respect to Belo Employees and Former Belo Employees, and (ii) Newspaper Holdco
will assume or retain all nonqualified deferred compensation Liabilities with
respect to Newspaper Holdco Employees and Former Newspaper Holdco Employees.
ARTICLE 4
WELFARE BENEFIT PLANS
     4.1 Establishment of Newspaper Holdco Welfare Benefit Plans. Prior to the
Distribution Date, Newspaper Holdco will adopt welfare benefit plans that
contain substantially the same benefit provisions as in effect for Newspaper
Holdco Employees and Former Newspaper Holdco Employees under the Belo welfare
benefit plans immediately prior to the Distribution Date, including such plans
providing for retiree benefits. Effective as of the Effective Time, Newspaper
Holdco Employees and Former Newspaper Holdco Employees will cease to participate
in the Belo welfare benefit plans and will be eligible to participate in the
Newspaper Holdco welfare benefit plans in accordance with the terms of such
plans. Except as provided in Section 4.6, no assets will be transferred on
account of any such plans. Welfare benefit plans include plans providing
medical, dental, prescription drug and vision benefits, life insurance,
accidental death and disability insurance, business travel accident insurance,
long-term and short-term disability benefits, long term care, flexible spending
accounts, Employee Assistance Plan, wellness and similar types of plans.
     4.2 Treatment of Claims Incurred. The Belo welfare benefit plans will
retain liability for payment of all covered claims incurred on or before the
Distribution Date by Newspaper Holdco Employees and Former Newspaper Holdco
Employees and their covered dependents and beneficiaries, and the Newspaper
Holdco welfare benefit plans will assume the liability for payment of all
covered claims incurred after the Distribution Date by Newspaper Holdco
Employees and Former Newspaper Holdco Employees and their covered dependents and
beneficiaries.
     4.3 Credit for Co-Pays and Deductibles. The Newspaper Holdco welfare
benefit plans will give credit in the plan year of the Distribution Date for any
amount paid by Newspaper Holdco Employees and Former Newspaper Holdco Employees
and their covered dependents or beneficiaries in such year under the Belo
welfare benefit plans toward deductibles, co-payments, out-of-pocket maximums or
other similar limitations under the Belo welfare benefit plan. Except as
otherwise provided in the next sentence, for purposes of any life-time maximum
limit on benefits paid with respect to a covered participant, the Newspaper
Holdco welfare plans will recognize any benefits paid with respect to a
Newspaper Holdco Employee or Former Newspaper Holdco Employee prior to the
Distribution Date to the same extent such benefits would be recognized in
respect of a participant under the Belo welfare benefit plans. With

11



--------------------------------------------------------------------------------



 



respect to any Newspaper Holdco self-funded medical plan, the full lifetime
maximum limit with respect to Newspaper Holdco Employees who are plan
participants at the Effective Time will be available to such Newspaper Holdco
Employees, and no amount of the lifetime maximum limit used by such Newspaper
Holdco Employees under any Belo self-funded medical plan will be credited
against their lifetime maximum limit under the Newspaper Holdco self-funded
medical plan.
     4.4 COBRA. Effective as of the Effective Time, Newspaper Holdco will assume
and satisfy all requirements under COBRA with respect to claims incurred by all
Newspaper Holdco Employees and Former Newspaper Holdco Employees and their
qualified beneficiaries after the Distribution Date, including such individuals
who are receiving COBRA benefits as of the Distribution Date.
     4.5 Third Party Contracts. Belo and Newspaper Holdco will use commercially
reasonable efforts to obligate each third party administrator of the Belo
welfare benefit plans, each insurer under a group insurance policy that relates
to any of the Belo welfare benefit plans and each Health Maintenance
Organization that provides medical services under the Belo welfare benefit plans
to enter into a separate contract or policy, as applicable, with Newspaper
Holdco providing for substantially similar terms and conditions as are contained
in the contracts and policies to which Belo is a party. Such terms and
conditions will include the financial and termination provisions, performance
standards, methodology, auditing policies, quality measures and reporting
requirements. In addition, Belo and Newspaper Holdco will use commercially
reasonable efforts to cause each of the insurance companies and third party
administrators providing services and benefits under the Belo welfare benefit
plans and the Newspaper Holdco welfare benefit plans to maintain the premium
and/or administrative rates based on the aggregate number of participants in
both the Belo welfare benefit plans and the Newspaper Holdco welfare benefit
plans as in effect immediately prior to the Distribution Date through the end of
the year in which the Distribution Date occurs. To the extent such efforts are
not successful, Belo and Newspaper Holdco each will bear the revised premium or
administrative rates attributable to the individuals covered by their respective
welfare benefit plans.
     4.6 Flexible Spending Account Benefit Plan. Effective as of the Effective
Time, Newspaper Holdco will establish the Newspaper Holdco Flexible Spending
Account Benefit Plan containing provisions that are substantially identical to
those of the Belo Flexible Spending Account Benefit Plan then in effect. Prior
to the Distribution Date, Belo and Newspaper Holdco will take all actions
necessary or appropriate so that, as of the Effective Time, (i) the account
balances (whether positive or negative) under the Belo Flexible Spending Account
Benefit Plan of Newspaper Holdco Employees and Former Newspaper Holdco Employees
who are participants in the Belo Flexible Spending Account Benefit Plan will be
transferred to the Newspaper Holdco Flexible Spending Account Benefit Plan and
(ii) to the extent not reimbursed by the Belo Flexible Spending Account Benefit
Plan as of the Effective Time, Newspaper Holdco Employees will be reimbursed
from the Newspaper Holdco Flexible Spending Account Benefit Plan for claims
incurred at any time during the plan year of the Belo Flexible Spending Account
Benefit Plan in which the Distribution Date occurs on the same basis and the
same terms and conditions as under the Belo Flexible Spending Account Benefit
Plan. In addition, Belo will transfer to Newspaper Holdco an amount in cash
equal to (A) the aggregate payroll deductions credited as of the Effective Time
to the accounts of Newspaper Holdco Employees

12



--------------------------------------------------------------------------------



 



and Former Newspaper Holdco Employees under the Belo Flexible Spending Account
Benefit Plan, reduced by (B) the aggregate claims paid as of the Effective Time
by the Belo Flexible Spending Account Benefit Plan on behalf of Newspaper Holdco
Employees and Former Newspaper Holdco Employees; provided that if the amount of
claims described in clause (B) of this sentence exceeds the aggregate payroll
deductions described in clause (A), Newspaper Holdco will pay to Belo an amount
in cash equal to the difference.
ARTICLE 5
INCENTIVE AWARDS
     5.1 Stock Options. Immediately prior to the Effective Time, each Belo Stock
Option that is outstanding at such time will be converted into both an adjusted
Belo Stock Option and a new Newspaper Holdco Stock Option, each of which will,
except as otherwise provided in this Section 5.1, be subject to the same terms
and conditions applicable to the Belo Stock Option immediately prior to such
adjustment and conversion. The adjustments to the Belo Stock Options and the
issuance of the new Newspaper Holdco Stock Options will be effected in a manner
intended to satisfy the requirements of Section 424 of the Code and to avoid
treatment of such stock options as nonqualified deferred compensation subject to
Section 409A of the Code. The adjusted Belo Stock Options and the new Newspaper
Holdco Stock Options together will, in the sole and absolute judgment of the
Compensation Committee of the Board of Directors of Belo, preserve the intrinsic
value of the original Belo Stock Options.
          (a) Adjusted Belo Stock Option. Each adjusted Belo Stock Option will
cover a number of shares of Series B Belo Common Stock equal to the number of
such shares subject to the Belo Stock Option immediately prior to its
adjustment, and the per share exercise price of the adjusted Belo Stock Option,
rounded up to the nearest 1/100th of a cent, will be determined by multiplying
the Belo Post-Distribution Stock Value by the Option Conversion Ratio.
          (b) New Newspaper Holdco Stock Option. Each new Newspaper Holdco Stock
Option will cover a number of shares of Series B Newspaper Holdco Common Stock,
rounded down to the nearest whole share, equal to the number of shares of
Series B Belo Common Stock subject to the corresponding Belo Stock Option
multiplied by the Equity Adjustment Ratio, and the per share exercise price of
such new stock option, rounded up to the nearest 1/100th of a cent, will be
determined by multiplying the Newspaper Holdco Stock Value by the Option
Conversion Ratio.
          (c) Vesting. The adjusted Belo Stock Option and the new Newspaper
Holdco Stock Option will take into account all employment (including employment
described in Section 2.6(b)) with both the Belo Group and the Newspaper Holdco
Group for all purposes, including the determination of when such stock options
will vest, become exercisable and expire.
     5.2 Restricted Stock Units. Each holder of Belo Restricted Stock Units
outstanding immediately prior to the Effective Time will retain such Restricted
Stock Units and, in addition, at such time will receive a number of new
Newspaper Holdco Restricted Stock Units equal to the number of Belo Restricted
Stock Units multiplied by the Equity Adjustment Ratio, rounded

13



--------------------------------------------------------------------------------



 



down to the nearest whole unit. The Newspaper Holdco Restricted Stock Units will
otherwise have substantially the same terms and conditions as the Belo
Restricted Stock Units. The Belo Restricted Stock Units outstanding immediately
prior to the Effective Time and the Newspaper Holdco Restricted Stock Units
issued pursuant to this Section 5.2 will take into account all employment
(including employment described in Section 2.6(b)) with both the Belo Group and
the Newspaper Holdco Group for purposes of determining when such Restricted
Stock Units will vest and be paid. The issuance of the new Newspaper Holdco
Restricted Stock Units will be effected in a manner intended not to modify the
treatment of such Restricted Stock Units under Section 409A of the Code that
applies to the corresponding Belo Restricted Stock Units. The new Newspaper
Holdco Restricted Stock Units together with the original Belo Restricted Stock
Units will, in the sole and absolute judgment of the Compensation Committee of
the Board of Directors of Belo, preserve the intrinsic value of the original
Belo Restricted Stock Units.
     5.3 Responsibility for Tax Withholding and Reporting. Belo and Newspaper
Holdco agree that, unless prohibited by applicable Law, Newspaper Holdco will be
responsible for all tax withholding and reporting obligations and will pay the
employer’s share of any employment tax obligations that arise in connection with
the grant, vesting, exercise, transfer or other settlement of the adjusted or
new equity awards described in Section 5.1 and Section 5.2 held by Newspaper
Holdco Employees and Former Newspaper Holdco Employees. Belo and Newspaper
Holdco further agree that, unless prohibited by applicable Law, Belo will be
responsible for all tax withholding and reporting obligations and will pay the
employer’s share of any employment tax obligations that arise in connection with
the grant, vesting, exercise, transfer or other settlement of the equity awards
held by Belo Employees and Former Belo Employees. If the withholding provisions
described above are not permitted by applicable Law, the Parties will make an
equitable adjustment to reflect the proper payor.
     5.4 Approval and Terms of New Newspaper Holdco Awards. The Newspaper Holdco
awards to be granted pursuant to Section 5.1 and Section 5.2 will be granted
under a Newspaper Holdco equity incentive plan effective as of the Effective
Time, the terms of which will be substantially similar to the terms of the Belo
2004 Executive Compensation Plan in effect immediately prior to the Effective
Time. Prior to the Effective Time, Belo will cause Newspaper Holdco to take such
actions and obtain such approvals as are necessary or desirable to ensure that
the issuance of the new Newspaper Holdco awards on the Effective Time will
comply with all applicable tax and securities Laws and stock exchange
requirements. Newspaper Holdco will be responsible for any such actions or
approvals after the Effective Time, including any required approval by the
public shareholders of Newspaper Holdco.
ARTICLE 6
MISCELLANEOUS
     6.1 Amendment and Termination of Benefit Plans. The Parties do not intend
this Agreement to be an amendment to any Benefit Plan. However, except as
otherwise expressly provided herein, nothing in this Agreement will limit the
ability of either Party to amend or terminate a Benefit Plan after the
Distribution Date.

14



--------------------------------------------------------------------------------



 



     6.2 Complete Agreement; Representations.
          (a) Entire Agreement. This Agreement constitutes the entire agreement
between the Parties with respect to the subject matter hereof and supersedes all
previous negotiations, commitments and writings with respect to such subject
matter.
          (b) Representations. Belo represents on behalf of itself and each
other member of the Belo Group, and Newspaper Holdco represents on behalf of
itself and each other member of the Newspaper Holdco Group as follows:
          (i) each such Person has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform this Agreement and to consummate the transactions
contemplated by this Agreement; and
          (ii) this Agreement has been duly executed and delivered by such
Person (if such Person is a Party) and constitutes its valid and binding
agreement enforceable in accordance with the terms hereof (assuming the due
execution and delivery thereof by the other Party), except as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium and other Laws relating to creditors’ rights
generally and by general equitable principles.
     6.3 Costs and Expenses. Except as expressly provided in this Agreement,
Belo will bear all direct and indirect costs and expenses incurred in connection
with the negotiation, preparation and execution of this Agreement and the
transactions contemplated hereby; provided that from and after the Distribution,
each Party will bear its own direct and indirect costs and expenses related to
its performance of this Agreement or any Ancillary Agreement, and any such
expense that constitutes a Reimbursable Expense within the meaning of the
Distribution Agreement will be subject to the reimbursement provisions of the
Distribution Agreement.
     6.4 Governing Law. This Agreement and any dispute arising out of, in
connection with or relating to this Agreement will be governed by and construed
in accordance with the Laws of the State of Texas, without giving effect to the
conflicts of laws principles thereof.
     6.5 Notices. All notices, requests, claims, demands and other
communications hereunder must be in writing and will be deemed to have been duly
given only if delivered personally or by facsimile transmission or mailed (first
class postage prepaid) to the Parties at the following addresses or facsimile
numbers:
          (a) if to Belo or any member of the Belo Group:
Belo Corp.
400 South Record Street
Dallas, Texas 75202
Attention: Chief Executive Officer
Facsimile No.: (214) 977-8209
With a copy to: Chief Financial Officer
Facsimile No.: (214) 977-8209

15



--------------------------------------------------------------------------------



 



          (b) if to Newspaper Holdco or any member of the Newspaper Holdco
Group:
A. H. Belo Corporation
400 South Record Street
Dallas, Texas 75202
Attention: Chief Executive Officer
Facsimile No.: (214) 977-8209
With a copy to: Chief Financial Officer
Facsimile No.: (214) 977-6899
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 6.5, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section 6.5, be deemed given upon receipt and (iii) if
delivered by mail in the manner described above to the address as provided in
this Section 6.5, be deemed given upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice, request or other communication is to be
delivered pursuant to this section). Any Party from time to time may change its
address, facsimile number or other information for the purpose of notices to
that Party by giving notice specifying such change to the other Party.
     6.6 Amendment, Modification or Waiver.
          (a) Amendment. Prior to the Effective Time, this Agreement may be
amended, modified, waived, supplemented or superseded, in whole or in part, by
Belo in its sole discretion by execution of a written document delivered to
Newspaper Holdco. Subsequent to the Effective Time, this Agreement may be
amended, modified, waived, supplemented or superseded, in whole or in part, only
by a written document signed by duly authorized signatories of the Parties.
          (b) Waiver. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver will be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
will be deemed or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. All remedies, either under
this Agreement or by Law or otherwise afforded, will be cumulative and not
alternative.
     6.7 No Assignment; Binding Effect; No Third-Party Beneficiaries.
          (a) Assignment and Successors. Neither this Agreement nor any right,
interest or obligation hereunder may be assigned by either Party without the
prior written consent of the other Party, and any attempt to do so will be void,
except that each Party may assign any or all of its rights, interests and
obligations hereunder to an Affiliate, provided that any such Affiliate agrees
in writing to be bound by all of the terms, conditions and provisions contained
herein; provided further that no assignment will relieve the assigning Party of
any of its obligations under this Agreement, unless expressly so provided.
Subject to the preceding

16



--------------------------------------------------------------------------------



 



sentence, this Agreement is binding upon, inures to the benefit of and is
enforceable by the Parties hereto and their respective successors and permitted
assigns.
          (b) No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each Party and its respective
Affiliates, successors or permitted assigns, and it is not the intention of the
Parties to confer third-party beneficiary rights upon any other Person.
     6.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     6.9 Negotiation. In the event that any dispute arises between the Parties
that cannot be resolved, either Party will have the right to refer the dispute
for resolution to the chief financial officers of the Parties by delivering to
the other Party a written notice of such referral (a “Dispute Notice”).
Following receipt of a Dispute Notice, the chief financial officers of the
Parties will negotiate in good faith to resolve such dispute. In the event that
the chief financial officers of the Parties are unable to resolve such dispute
within 15 business days after the date of the Dispute Notice, either Party will
have the right to refer the dispute to the chief executive officers of the
Parties, who will negotiate in good faith to resolve such dispute. In the event
that the chief executive officers of the Parties are unable to resolve such
dispute within 30 business days after the date of the Dispute Notice, either
Party will have the right to commence litigation in accordance with the
provisions of the Distribution Agreement. The Parties agree that all
discussions, negotiations and other Information exchanged between the Parties
during the foregoing dispute resolution proceedings will be without prejudice to
the legal position of a Party in any subsequent Action.
     6.10 Specific Performance. From and after the Distribution, in the event of
any actual or threatened default in, or breach of, any of the terms, conditions
and provisions of this Agreement, the Parties agree that the Party or Parties to
this Agreement who are or are to be thereby aggrieved will have the right to
specific performance and injunctive or other equitable relief of its or their
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies will be
cumulative. The Parties agree that, from and after the Distribution, the
remedies at law for any breach or threatened breach of this Agreement, including
monetary damages, are inadequate compensation for any Loss, that any defense in
any Action for specific performance that a remedy at law would be adequate is
hereby waived, and that any requirements for the securing or posting of any bond
with such remedy are hereby waived.
     6.11 Texas Forum. Subject to the prior exhaustion of the procedures set
forth in Section 6.9 and to the fullest extent permitted by applicable Law, each
Party hereto (i) agrees that all Actions arising out of, relating to or in
connection with this Agreement or for recognition and enforcement of any
judgment arising out of or in connection with this Agreement, or the
transactions contemplated hereby, will be brought only in the United States
District Court for the Northern District of Texas or any Texas State court, in
each case, located in Dallas County and not in any other State or Federal court
in the United States of America or any court in any other country, (ii) agrees
to submit to the exclusive jurisdiction of such courts located in Dallas County

17



--------------------------------------------------------------------------------



 



for purposes of all legal proceedings arising out of, or in connection with,
this Agreement and the transactions contemplated hereby, (iii) waives and agrees
not to assert any objection that it may now or hereafter have to the laying of
the venue of any such action brought in such a court or any claim that any such
action brought in such a court has been brought in an inconvenient forum,
(iv) agrees that mailing of process or other papers in connection with any such
action or proceeding in the manner provided in Section 6.5 or any other manner
as may be permitted by Law will be valid and sufficient service thereof and
(v) agrees that a final judgment in any such action or proceeding will be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable Law.
     6.12 Interpretation; Conflict With Distribution Agreement. The Article and
Section headings contained in this Agreement are solely for the purpose of
reference, are not part of the agreement of the Parties and will not in any way
affect the meaning or interpretation of this Agreement. Except as specifically
set forth in this Agreement, the provisions of this Agreement will govern in the
event of any conflict between any provision of this Agreement and that of the
Distribution Agreement or any Ancillary Agreement.
     6.13 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, the remaining
provisions of this Agreement will remain in full force and effect and will not
be affected by the illegal, invalid or unenforceable provision or by its
severance from this Agreement.
     6.14 Effectiveness of the Agreement. Except as provided in Section 3.2,
Section 5.1 and Section 5.2, this Agreement will be effective as of the
Effective Time.
     IN WITNESS WHEREOF, the Parties have caused this Employee Matters Agreement
to be duly executed as of the day and year first written above.

            BELO CORP.
      By   /s/ Dennis A. Williamson         Name:   Dennis A. Williamson       
Title:   Executive Vice President/Chief
Financial Officer        A. H. BELO CORPORATION
      By   /s Alison K. Engel         Name:   Alison K. Engel        Title:  
Senior Vice President/Chief Financial
Officer     

18